Citation Nr: 0419128	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-16 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs death 
benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1940 to May 
1947.  He died in November 2001.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas. 

In January 2003, the appellant was scheduled to attend a 
hearing at the RO before a Hearing Officer pursuant to her 
December 2002 request for such a hearing; however, she failed 
to report to the hearing.  


FINDINGS OF FACT

1.  The veteran and appellant participated in a marriage 
ceremony in the State of Texas in May 2001.

2.  The veteran was declared incompetent to handle 
disbursement of VA funds in November 2001.

3.  The veteran died in November 2001.

4.  The veteran and appellant did not enter into a common law 
marriage at any time prior to May 2001.




CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA death benefits purposes are 
not met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50, 3.54, 3.205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, an administrative decision 
denying the appellant's status as claimant for death benefit 
purposes was rendered in April 2002.  Following the 
appellant's appeal of this decision, the RO provided notice 
to her regarding the VCAA, in August 2002.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the April 2002 denial, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In a February 2002 letter, the appellant was advised 
that death pension was a benefit payable to a surviving 
spouse and enclosed an additional VA Form 21-4171 (Supporting 
Statement Regarding Marriage), per the appellant's request.  
Also, in the August 2002 statement of the case, the RO 
informed the appellant of the laws and regulations, including 
applicable provisions of the VCAA, applicable to her claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect as to the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim.  The record 
shows that the appellant had the opportunity to submit, and 
did so submit, statements in support of her claim, including 
Supporting Statements Regarding Marriage (VA Forms 21-4171) 
and a Statement of Marital Relationship (VA Form 21-4170).  
In addition, the appellant was provided with the opportunity 
to attend a hearing, but did not report to the hearing as 
scheduled.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
appellant indicated in February 2002 that she had no 
additional medical evidence to submit.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

In a March 1951 rating decision, the RO granted the veteran's 
claim for service connection for bilateral herniotomy, 
tonsillitis and residuals of mumps, and assigned a 
noncompensable rating.

In January 1981, the RO granted the veteran nonservice-
connected pension benefits and rated his nonservice-connected 
arteriosclerotic and hypertensive heart disease 60 percent 
disabling. 

The veteran stated on VA Improved Pension Eligibility 
Verification Reports dated from 1986 through 1994 that he was 
not married.

In May 1997, the RO notified the veteran of its proposal to 
reduce his VA pension payments based on information from the 
Social Security Administration (SSA) showing that he was 
receiving increased SSA benefits.

In response to the RO's May 1997 letter, the appellant sent 
the RO two letters in June 1997 stating that the veteran was 
not receiving additional income and anything to the contrary 
was a "lie."  She said that she was taking care of the 
veteran and he was "nothing but a friend."  She described 
herself as a "young lady" and said that "[the veteran] was 
old enough to be [her] grandfather."  She reiterated that 
she just took care of him.  She also said that she had only 
known the veteran for 3 1/2 years.

On file is a marriage license from the State of Texas showing 
that the veteran and appellant were married in May 2001.

The veteran underwent a VA psychiatric examination in May 
2001 for the purpose of determining competency.  The 
examining psychiatrist relayed that there had been some 
concern by the staff that the veteran was being taken 
advantage of by the appellant who, at different times, 
identified herself as the veteran's stepdaughter and his 
wife.  She also reportedly presented the veteran with papers 
to sign for a proxy marriage.  During the examination the 
veteran was awake and alert and knew his name.  He said that 
he lived with the appellant, but denied that she was his 
wife.  Rather, he identified her at various times as his 
"daughter" (but said she was not a blood relative), a 
"step-daughter", and "advisor".  He said he was not 
married.  He also told the examiner he was in the hospital 
for a "sore leg," but seemed unaware that his leg was going 
to be amputated despite having signed a consent form.  The 
examiner noted that the veteran was never consistent in his 
responses except to say that he was not married and the 
appellant was not his wife.  The examiner assessed the 
veteran as being severely demented and unable to make complex 
decisions for himself, including managing his money, getting 
married and giving consent for medical treatment.  He said 
that the veteran needed someone to make decisions on his 
behalf, preferably a blood relative that had his best 
interests at heart.  He said that in the meantime, the 
veteran should have a fiduciary assigned to manage his VA 
benefits for him.  He added that adult protective services 
should probably be involved to investigate any exploitation 
that may have already taken place.

In July 2001, the RO proposed a finding of incompetency, and 
in November 2001, declared the veteran incompetent to handle 
disbursement of funds.  The RO based the veteran's pension 
benefits on his heart condition, rated 60 percent, and 
dementia, rated 100 percent.  The RO informed the veteran in 
November 2001 that someone would be appointed to manage his 
funds.  

On file is a death certificate showing that the veteran died 
in November 2001, of congestive heart failure.  He was 84 
years old.  Other significant conditions that contributed to 
his death included chronic renal insufficiency and chronic 
obstructive pulmonary disease.  The appellant was listed as 
the informant, and she was described as the veteran's wife.

A Report of Contact dated in December 2001 shows that during 
an examination with the appellant that month, the appellant 
had informed the examiner that the veteran was at the VA 
medical center in Amarillo, Texas.  However, following an 
investigation, the examiner discovered that the veteran had 
died at the Kirkland Court Nursing Home and the appellant had 
been unaware of this.  He also said that he had discovered 
from a VA field examiner and social worker that the appellant 
"was the veteran's daughter claiming to be his wife."

In January 2002, the appellant filed a claim for VA death 
benefits.  

On file is a Supporting Statement Regarding Marriage (VA Form 
21-4171) dated in January 2002 from a "friend" of the 
veteran and appellant who said that he had visited the 
veteran and appellant on a weekly basis and considered them 
to be husband and wife.  He also said that they lived 
together from 1994 to 2001 and referred to each other as 
husband and wife.   

In a January 2002 Statement of Marital Relationship (VA Form 
21-4170), the appellant said that she and the veteran began 
living together as husband and wife in August 1993.  She 
denied having any children with the veteran.  She also 
indicated that she had been previously married.

In another Supporting Statement Regarding Marriage (VA Form 
21-4171) dated in February 2002, a "friend" of the veteran 
and appellant said that she had known the veteran all her 
life and the appellant since 1990.  She said she considered 
the veteran and the appellant to be husband and wife and that 
she heard them refer to each other that way.  She also said 
that she believed they had lived together from 1996 to 2001. 

In a July 2002 notice of disagreement, the appellant said 
that she and the veteran were together 7 years and she was 
his common and legal wife.

III.  Analysis

The appellant seeks VA death benefits as the surviving spouse 
of the veteran.

Certain VA death benefits, including death pension, death 
compensation, and Dependency and Indemnity Compensation (DIC) 
are payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 
1310, 1541.  

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
3.1(j) and who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  

Death pension may be paid to a surviving spouse who was 
married to the veteran one year or more prior to the 
veteran's death, or, for any period of time if a child was 
born of the marriage or before the marriage, or, prior to 
certain delimiting dates not applicable here.  38 C.F.R. 
§ 3.54(a).  The criteria for both death compensation and DIC 
compensation require that the veteran and surviving spouse 
must marry before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated, or, for one year or more, or, for any period of 
time if a child was born of the marriage or before the 
marriage.  38 C.F.R. § 3.54(b)&(c).

The requirements of 38 C.F.R. § 3.1(j) means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. 
§ 103(a).  

The state of Texas, where the veteran and the appellant 
resided, recognizes common law marriages.  The elements of a 
common law, or informal, marriage are:  (1) a man and woman 
agreed to be married; (2) after the agreement they lived 
together in Texas as husband and wife; and (3) they 
represented to others in the state that they were married.  
Tex. Fam. Code ann. § 2.401 (Vernon 1998); Nichols v. 
Lightle, 2004 Tex. App. LEXIS 4439.

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a). 

In the present case, the record shows that the veteran 
underwent a VA examination in May 2001 at which time he was 
found to be severely demented and unable to make complex 
decisions for himself, including but not limited to managing 
his money, getting married, and giving consent for medical 
treatment.  The record also contains a marriage license from 
the State of Texas showing that the veteran and appellant 
were married in May 2001.  This marriage took place less than 
one year from the date of the veteran's November 2001 death.  
Moreover, no evidence has been presented to show, nor has it 
ever been contended, that the appellant and the veteran ever 
had a child together.  Indeed, the appellant denied that she 
and the veteran had any children on a January 2002 Statement 
of Marital Relationship.  Accordingly, the appellant's 
entitlement to death benefits turns on the question of 
whether, given the appellant's and veteran's alleged 
relationship prior to May 2001, their marriage can be 
recognized as a common law marriage prior to their legal 
marriage in May 2001, thereby satisfying the criteria under 
38 C.F.R. § 3.54.  See also 38 C.F.R. § 3.1(j).  

The appellant's assertions as to a common law marriage 
between herself and the veteran are wrought with 
inconsistencies.  Although the appellant now claims to have 
been married to the veteran by common law since 1993, her 
earlier statement in 1997 directly contradicts this.  In her 
1997 statement (wherein the appellant was responding to the 
RO's notice to the veteran of a proposed reduction in his 
pension benefits based on information of increased SSA 
income), the appellant went out of her way to say that she 
just took care of the veteran and "was nothing to him except 
a friend."  She also said that she was a "young lady, [and 
the veteran was] old enough to be [her] grandfather."  She 
made this statement in 1997 which was during the period that 
she now alleges she and the veteran held themselves out as 
husband and wife.  Accordingly, the two statements (VA Forms 
21-4171) from "friends" of the veteran and appellant 
attesting to the veteran and appellant holding themselves out 
as husband and wife since "1993"/"1996" are of reduced 
credibility in view of the appellant's own denial of her 
relationship with the veteran as being anything more than a  
"friend" and "caregiver" during the period in question.

Also of significance is evidence from the VA medical center 
in Amarillo, Texas, where the veteran received care and 
underwent a psychiatric examination in May 2001.  According 
to the May 2001 examination report, the staff had expressed 
concern that the veteran was possibly being taken advantage 
of by the appellant who, at various, times referred to 
herself as the veteran's step-daughter and also his wife.  
Moreover, the veteran consistently denied during the 
examination that he was married to the appellant and 
described her as his "daughter (but not by blood)", "step-
daughter" and "advisor".  The Board acknowledges that the 
veteran was declared incompetent during this examination and 
was assessed as being severely demented, thus calling into 
question the reliability of his statements at this point.  
Interestingly, though, the examiner did remark that the 
veteran was never consistent in his responses, except to say 
that he was not married and the appellant was not his wife.  
Nonetheless, even by excluding from consideration the 
veteran's remarks during the May 2001 examination, the 
remaining evidence as noted above still fails to show the 
appellant's entitlement to death benefits as the surviving 
spouse of the veteran.  38 C.F.R. § 3.54.

In view of the various inconsistencies noted above, the Board 
is unable to find that the appellant is credible in her 
assertions as to a common law marriage prior to the May 2001 
ceremonial marriage.  Determination of credibility of the 
evidence is a function of the Board.  Smith v. Derwinski, 1 
Vet. App. 235, 237-238 (1991).  Since the appellant and the 
veteran were not married for a year, and since the other 
regulatory criteria were not met, the appellant is not 
entitled to recognition as the surviving spouse of the 
veteran for VA death benefit purposes.  The Board finds that 
the clear preponderance of the evidence in this regard is 
against the claim and, as such, the benefit-of-the-doubt 
doctrine is not for application.  Therefore, the claim must 
be denied.  38 U.S.C.A. § 5107 (West 2002).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



